Citation Nr: 1126091	
Decision Date: 07/12/11    Archive Date: 07/19/11

DOCKET NO.  09-14 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to October 1977. 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire. 

The VA Form 8 and the representative's appeal pre-certification review reflect that an appeal of the issue of entitlement to service connection for a bilateral ankle disorder was perfected.  The Veteran, however, indicated in her April 2009 VA Form 9 that she was only appealing the issue of entitlement to service connection for a psychiatric disorder.  Therefore, the issue is as stated on the title page.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran alleges, in essence, that while on active duty she was exposed to four events which led to her current psychiatric illness.  These are: 1) working in an ob-gyn clinic, to include assisting in numerous dilation and curettage abortions; 2) being sexually assaulted when an acquaintance of her now ex-husband ejaculated on her head; 3) living with her former husband who allegedly was an alcoholic; and 4) being physically and sexually by her former husband.  Her service personnel records show that she worked in an ob-gyn clinic as an enlisted medical specialist assisting ob/gyn physicians with patient examinations and procedures.  There is no specific evidence corroborating her claim that she assisted with abortions.  The appellant's service treatment records reflect that during a hospitalization for mononucleosis she reported that her husband was an alcoholic, and she was concerned about returning home.  Because she stated that she felt well enough to resume regular duty activities and in light of the domestic problems, the hospital elected to discharge her.  

The Board finds her statements relating to working in an ob-gyn clinic and being married to an alleged alcoholic to be credible.  Whether these events alone rise to the level of a stressor sufficient to support a diagnosis of posttraumatic stress disorder in this case requires further development.  

The Board does not find any corroborating and credible evidence that the appellant assisted with abortions, or that she was the victim of sexual or physical assaults by either her ex-husband or his acquaintance.  The fact that the Board concludes that her ex-husband may have been an alcoholic does not in and of itself corroborate her allegations that he sexually and physically assaulted her.

In various statements, the Veteran argues that VA should obtain her ex-husband service treatment and personnel records because those records would corroborate her allegations that he physically and sexually assaulted her.  The Privacy Act, 5 U.S.C. § 552a, precludes VA from obtaining her ex-husband's service records without his specific written consent.  VA, however, may attempt to locate her ex-husband and get his consent.

Finally, the Veteran submitted appointment records from the Providence VA Medical Center showing that she received treatment at that facility for PTSD from 1992 to 1995.  The RO should attempt to obtain any records from the Providence VA Medical Center from 1992 to 1995 regarding treatment for a psychiatric disorder, as well as any records regarding treatment for any psychiatric disorder from the Manchester VA Medical Center since November 2010.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and ask her if she knows the whereabouts of her ex-husband (whose name is on her separation examination report).  If the RO is able to determine the whereabouts of her ex-husband, the RO should contact him to see if he willing to consent to having copies of his service medical and personnel records reviewed in light of the Veteran's claims.  If, and only if, the ex-husband consents in writing, the RO should obtain copies of his service medical and personnel records from either the service department or the ex-husband's VA claims file.  Any obtained records should be associated with the Veteran's claims file.

2.  The RO must also attempt to obtain all medical records pertaining to treatment for any psychiatric disorder from the Providence VA Medical Center from 1992 to 1995, and from the Manchester VA Medical Center since November 2010.  Any records obtained must be associated with the Veteran's claims folder.  If the RO cannot locate any identified Federal record, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile. The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must be given an opportunity to respond.

3.  The RO should contact the Veteran and invite her to submit any evidence which would assist in independently verifying the specific circumstances of any claimed in-service event involving physical and sexual assaults by her ex-husband and his acquaintance, or evidence that would corroborate her claim that she assisted with abortions.  This includes, e.g., statements from fellow soldiers.  With any information provided, the RO should review the file and prepare a summary of the claimant's alleged service stressors regarding physical and sexual assaults.  This summary to be prepared by the RO must be prepared whether or not the Veteran provides an additional statement, as requested above.

4.  After completion of all of the foregoing, the Veteran is to be afforded a VA medical examination by a psychiatrist.  The purpose of any examination is to ascertain the etiology of any diagnosed psychiatric disorder.  The claims folder in its entirety must be furnished to the examiner for use in the study of this case.  The examiner is to conduct a comprehensive psychiatric evaluation.  Any indicated diagnostic studies, including psychological testing and PTSD subscales, must be accomplished if deemed warranted by the examiner.  All established psychiatric diagnoses are then to be fully set forth.  

Following the examination, the psychiatrist is to address the following with full supporting rationales:

Does the Veteran meet the diagnostic criteria for posttraumatic stress disorder or any other psychiatric disorder under the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th Ed. 1994)?  If so, is it at least as likely as not that the disorder is the result of any independently verified in-service event?  The examiner should be informed that the appellant DID work with ob-gyn physicians while on active duty, and that she reported while on active duty that her then husband was an alcoholic.  Further, the examiner must be informed that unless the RO determines otherwise during the course of the development ordered by this remand, her claimed in-service stressors of being physically and sexually assaulted s by her ex-husband and his acquaintance HAVE NOT been independently verified.  Likewise her claim that she assisted with abortions has yet to be verified.  The examiner must opine whether it is at least as likely as not that there is a link between any currently diagnosed psychiatric disorder and the Veteran's duties as a medical specialist in an ob-gyn clinic, and/or the probability that she was living with an alcoholic spouse.

Use by the examiner of the "at least as likely as not" language in formulating a response is required.

In preparing any opinions, the reviewing doctor must note the following terms:
 
????It is due to" means 100 percent assurance of relationship.
???It is at least as likely as not" means 50 percent or more.
???It is not at least as likely as not" means less than a 50 percent chance.
???It is not due to" means 100 percent assurance of non relationship.
 
If the examiner is unable to provide an opinion that fact must be stated and the reasons why an opinion cannot be provided explained.  That is, the examiner must specifically explain why the cause of any diagnosed psychiatric disorder is unknowable.  The VA physician must append a copy of his or her curriculum vitae to the medical opinion report. 
 
5.  The Veteran is to be notified that it is her responsibility to report for the ordered examination and to cooperate in the development of the claim.  The consequences for failure to report for any VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  

6.  After the development requested is completed, the RO must review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO must implement corrective procedures at once.
 
7.  Thereafter, the RO must readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran, with a copy to her representative, must be provided a supplemental statement of the case.  If the Veteran fails to show for her VA examination, the supplemental statement of the case must cite to 38 C.F.R. § 3.655 (2010).  A reasonable period of time should be allowed for response.
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


